7

 

PILED

JUL 29 2079
UNITED STATES DISTRICT CQURT

CLERM. U-§. CHSTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIASQUTHERN DISTRICT CE CALIFORNIA

ob GUTy
ae!

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

 

  
 

 

 

UNITED STATES OF AMERICA JUDGMENT INA
Vv. (For Offenses Committed On or After November 1, 1987)
KARINA ODILIA PINEDA-GANDARA (1) Case Number: 19CR1056-CAB

GERARD J. WASSON
Defendant’s Attorney

USM Number 74083298

OQ -

THE DEFENDANT:

>] pleaded guilty to count(s) ONE (1) OF THE ONE-COUNT INFORMATION

L] was found guilty on count(s)

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

Count
Title & Section Nature of Offense Number(s)
21 USC 952, 960 IMPORTATION OF COCAINE ]

The defendant is sentenced as provided in pages 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

[.] The defendant has been found not guilty on count(s)

 

L] Count(s) is dismissed on the motion of the United States.

 

Assessment : $100.00

L] JVTA Assessment?: $
*Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.

] No fine CL) Forfeiture pursuant to order filed , included herein.

IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change tn the defendant’s economic circumstances.

July 26. 2019}

Date of Impesition’of Sentence

 

 

HON. Cathy Ann Bencivengo
UNITED STATES DISTRICT JUDGE

 
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

DEFENDANT: KARINA ODILIA PINEDA-GANDARA (1) Judgment - Page 2 of 2
CASE NUMBER: 19CR1056-CAB
IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
18 MONTHS.

Sentence imposed pursuant to Title 8 USC Section 1326(b).

The court makes the following recommendations to the Bureau of Prisons:

PLACEMENT IN A FACILITY WITHIN THE WESTERN REGION (SOUTHERN CALIFORNIA
AREA) TO FACILITATE FAMILY VISITATIONS.

XO

The defendant is remanded to the custody of the United States Marshal.

The defendant must surrender to the United States Marshal for this district:
LO at AM. on

 

 

 

O as notified by the United States Marshal.
O The defendant must surrender for service of sentence at the institution designated by the Bureau of
Prisons:
O onor before
C] as notified by the United States Marshal.
L] as notified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment.
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

it

19CR1056-CAB
